Title: To Thomas Jefferson from Peter Roche, 26 May 1807
From: Roche, Peter,Roche, Christian
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            Philadelphie, ce 26 May 1807
                        
                        Nous avons été honnorés de votre lettre du 10 Ct. qui nous apprend que vous avec reçu les deux ouvrages que
                            nous vous avions expédiés.
                        Nous vous prévenons de nouveau, par celle-ci, que nous vous avons adressé par le stage un petit paquet
                            contenant:
                        
                     
                        
                           
                        
                        1. Du Dégré de Certitude de la Médecine, par Cabanis
                            1 vol. 8.° relié
                        $3.50 cents
                     
                     
                        
                        1. Ex. de notre nouveau Catalogue général que nous venons d’Imprimer.
                        
                     
                  
                  Si vous trouvez dans ledit Catalogue quelques ouvrages qui puissent vous convenir, veuillez nous le mander en
                            réponse et nous vous les expédierons de suite. Nous avons L’honneur d’être bien sincérement Monsieur, Vos très humbles
                            Serviteurs
                        
                            P. & C. Roche
                            
                        
                    